DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2000-204340 (English translation provided by applicant).
JP2000-204340 discloses a base paper (paragraph [0001]) for paper tubes characterized in that:  the base paper has two or more but no more than five paper layers (paragraph [0062]); the paper layers are bonded by a water-soluble or water-dispersible adhesive (paragraphs [0008 – 0021]). 
JP2000-204340 does not disclose that the base paper has an elution rate of 2.0 percent or lower.  However, the elution rate is inherent in JP2000-204340 since JP2000-204340 discloses an acrylic adhesive (paragraphs [0008 – 0021]) and applicant admits that acrylic adhesives keep elution rates low (see instant specification [0025]).
JP2000-204340 also discloses that the adhesive is water dispersible (paragraphs [0008 – 0021] and a paper tube made of the base paper (paragraphs [0001], [0053], [0058 – 0062]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000-204340 (English translation provided by applicant).
JP2000-204340 discloses a base paper (paragraph [0001]) for paper tubes characterized in that:  the base paper has two or more but no more than five paper layers (paragraph [0062]); the paper layers are bonded by a water-soluble or water-dispersible adhesive (paragraphs [0008 – 0021]). 
JP2000-204340 does not disclose that the base paper has an elution rate of 2.0 percent or lower.  However, the elution rate is necessarily present in JP2000-204340 since JP2000-204340 discloses an acrylic adhesive (paragraphs [0008 – 0021]) and applicant admits that acrylic adhesives keep elution rates low (see instant specification [0025]).  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the recited elution rate in order to prevent contaminants/toxins from leaching out of the tube.
JP2000-204340 also discloses that the adhesive is water dispersible (paragraphs [0008 – 0021] and a paper tube made of the base paper (paragraphs [0001], [0053], [0058 – 0062]).

	JP2000-204340 does not specifically disclosed the diameters of the tube.  However, it has been found that changes in size and/or shape are obvious and well within the level of one of ordinary skill in the art (MPEP 2144.04).  It would have been obvious to provide the recited diameters in order to provide a tube that can be used as a straw or a small tubular container.
	JP2000-204340 does not specifically disclose the recited thickness for the outermost layer.  However, it has been found that finding the optimum range or value for a result effective variable is obvious and well within the level of one of ordinary skill in the art (MPEP 2144.05).  It would have been obvious to have provided applicant’s recited thickness in order to provide improved mechanical properties or lower cost through reduced amount of materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
March 25, 2022